


January 1, 2004



John Emery


Re:     Amendment to Employment Agreement


Dear John:


This letter confirms our agreement and shall serve to amend the August 13, 2001
Employment Agreement between you and the Company in accordance with the
following:


3 (d)         Bonus
The paragraph shall be amended to read as follows:


The Executive shall be eligible for a bonus in each calendar year, based on the
Executive’s success in reaching or exceeding performance objectives as
determined by the Chief Executive Officer or his/her designee, the amount of
such bonus, if any, to be determined in the discretion of the Company.
Notwithstanding the foregoing, if the Executive remains employed by the Company
through the bonus payout date, the Executive shall be entitled to a bonus range
of 0 - 100% (50% target) of the Executive’s then current base salary, with the
amount of such bonus, if any, remaining subject to the discretion of the
Company.
3 (g)         Travel Allowance
The paragraph shall be amended to read as follows:
        During the period of Executive’s employment by the Company, the Company
shall pay to the Executive as a travel allowance the net amount of $500.00 per
month.


Very truly yours,


VENTIV HEALTH, INC.


By:
/s/    ERAN BROSHY        
        Eran Broshy
Chief Executive Officer



 
Accepted and agreed to by:
/s/    John R. Emery        
   John R. Emery
Chief Financial Officer


 